IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,579


EX PARTE DEESHAWN DISMUKE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28250CR IN THE 40TH JUDICIAL DISTRICT COURT

FROM ELLIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of injury to a child
and sentenced to forty years' imprisonment and a fine of five thousand dollars.  The Tenth Court of
Appeals affirmed his conviction. Dismuke v. State, No. 10-05-00247-CR (Tex. App.-Waco, decided
January 25, 2006).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that neither appellate counsel nor Applicant
received notice of the court of appeals' opinion until after the time to file a petition of discretionary
review had passed.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore,
that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Tenth Court of Appeals in Cause No. 10-05-00247-CR that affirmed his
conviction in Case No. 28250CR from the 40th Judicial District Court of Ellis County.  Applicant
shall file his petition for discretionary review with the Tenth Court of Appeals within 30 days of the
date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: December 20, 2006
Do not publish